

116 HR 4268 IH: To require that the headquarters for the Bureau of Land Management be located in the National Capital Region, and for other purposes.
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4268IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2019Ms. Norton (for herself, Mr. Hoyer, Mr. Trone, Mr. Brown of Maryland, Mr. Raskin, Mr. Connolly, Mr. Ruppersberger, Ms. Wexton, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require that the headquarters for the Bureau of Land Management be located in the National Capital Region, and for other purposes. 
1.BLM headquarters located in the National Capital Region 
(a)HeadquartersThe headquarters for the Bureau of Land Management shall be located in the National Capital Region. (b)Employee stationsAll employee positions stationed in the National Capital Region on the date of the enactment of this Act must remain stationed in the National Capital Region.  
